This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STEPHEN P. CURTIS,

 3          Appellant-Respondent,

 4 v.                                                                          No. 31,648

 5   BOARD OF TRUSTEES OF THE
 6   VILLAGE OF LOS RANCHOS DE
 7   ALBUQUERQUE and LINDA SEEBACH,
 8   Director of Planning & Zoning,

 9          Appellees-Petitioners.


10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Alan M. Malott, District Judge

12 Tax Estate & Business Law, Ltd.
13 Clinton W. Marrs
14 Albuquerque, NM

15 Stephen P. Curtis, Attorney at Law, P.C.
16 Stephen P. Curtis
17 Albuquerque, NM

18 for Appellant

19 Chappell Law Firm, P.A.
20 Bill Chappell, Jr.
21 Michael Hoeferkamp
 1 Sidney Childress
 2 Albuquerque, NM

 3 for Appellees


 4                            MEMORANDUM OPINION

 5 BUSTAMANTE, Judge.

 6 BACKGROUND

 7        Petitioners Village of Los Ranchos de Albuquerque and Linda Seebach,

 8 Director of Planning & Zoning (collectively, “Village”), petitioned for a writ of

 9 certiorari to review the district court’s decision reversing the Village’s determination

10 that Respondent Stephen Curtis (“Homeowner”) must connect his septic system to the

11 Village’s public sewer system. This Court granted certiorari and filed a notice of

12 proposed summary disposition proposing to reverse the district court. Homeowner

13 filed a memorandum in opposition and the Village filed a memorandum in support of

14 proposed summary reversal, both of which we have duly considered. We reverse the

15 district court as to the construction of the ordinance, and remand for further

16 proceedings to address Homeowner’s constitutional issues that were raised in district

17 court but not reached.

18 CONSTRUCTION OF ORDINANCE 228




                                              2
 1        The Village asks whether the district court improperly construed Sections 3 and

 2 4(b) of Village Ordinance 228, which address measurement of the distance that

 3 determines whether an existing septic system must be connected to the public sewer:

 4        Section 3. A public sanitary sewer shall be considered available to every
 5        lot or parcel (“Premises”) when a connection point is within two hundred
 6        (200) feet as determined by Section 4(b) provided access to the public
 7        sanitary sewer is available through private or public easement or right of
 8        way or across the owner’s property.
 9        ...
10        Section 4(b). Every premises shall connect to public sanitary sewer
11        when sewer service is available within 200 feet. The 200 foot distance
12        shall be measured from the closest point of connection on the public
13        sanitary sewer, in a straight line (notwithstanding that structures may be
14        located between the connection points), to the point where the liquid
15        waste disposal line of the residence located on the Premises connects to
16        the septic system (clean out point) . . . Notwithstanding the foregoing, if
17        a straight line access to the public sanitary sewer is not available to the
18        premises over public or private easements or across property owned by
19        the owner of the Premises, the 200 foot distance shall be measured along
20        the closest route permitted by public or private easements or across
21        property owned by the owner of the premises.

22 [Petn. 3-4] Ordinance 228 amended the earlier Ordinance 184. [Petn. 3]

23        Homeowner’s home has its septic connection at the rear, while the proposed

24 sewer connecting line would approach the home from the front. [Petn. 5] He asserts

25 that the proper measurement method under Ordinance 228 includes the extra distance

26 needed to go around the house to the connection point–a total of 225 feet–and thus he

27 is not required to connect to the sewer. [Id.] The Village argues that the language of

28 Section 4(b), “notwithstanding that structures may be located between the connection

                                              3
 1 points,” means that the distance is 189 feet, measured from the public sewer

 2 connection through the house in a straight line to the septic connection at the rear, and

 3 that therefore Homeowner must connect. [Id.]



 4        The Village’s argument requires interpretation of Ordinance 228, Sections 3

 5 and 4(b). “In construing municipal ordinances or county zoning ordinances . . . the

 6 same rules of construction are used as when construing statutes of the legislature.”

 7 High Ridge Hinkle Joint Venture v. City of Albuquerque, 1998-NMSC-050, ¶ 4, 126

 8 N.M. 413, 970 P.2d 599 (internal quotation marks and citation omitted). The “plain

 9 language of a statute is the primary indicator of legislative intent.” Id. ¶ 5 (internal

10 quotation marks and citation omitted). “Courts are to give the words used in the

11 statute their ordinary meaning unless the legislature indicates a different intent.” Id.

12 (internal quotation marks and citation omitted). “The court will not read into a statute

13 or ordinance language which is not there, particularly if it makes sense as written.” Id.

14 (internal quotation marks and citation omitted). “[W]here several sections of a statute

15 are involved, they must be read together so that all parts are given effect.” Id.

16        We conclude that the provisions of Ordinance 228 are not contradictory in the

17 circumstances, and that the question of how the distance to Homeowner’s sewer

18 connection should be measured is answered by the plain language of the second


                                               4
 1 sentence of Section 4(b): “The 200 foot distance shall be measured from the closest

 2 point of connection on the public sanitary sewer, in a straight line (notwithstanding

 3 that structures may be located between the connection points), to the point where the

 4 liquid waste disposal line of the residence located on the Premises connects to the

 5 septic system (clean out point).” [Petn. 4] The parties agree that the straight-line

 6 distance from the public sewer connection to Homeowner’s waste disposal line

 7 connection is 189 feet. [Petn. 5] This is the distance notwithstanding that a structure,

 8 Homeowner’s house, is located between the connection points.

 9        Under the principle that multiple parts of an ordinance must be read together

10 so that all are given effect, this straightforward application of the second sentence of

11 Section 4(b) requires us to also consider how and when the final sentence of Section

12 4(b) should be given effect, and whether it should override the second sentence in the

13 present case:

14        Notwithstanding the foregoing, if a straight line access to the public
15        sanitary sewer is not available to the premises over public or private
16        easements or across property owned by the owner of the Premises, the
17        200 foot distance shall be measured along the closest route permitted by
18        public or private easements or across property owned by the owner of the
19        premises.

20        As we understand the facts, there is no disagreement that the shortest possible

21 actual sewer line between the public sewer connection and the connection at the back

22 of Homeowner’s house would measure 225 feet. [Petn. 5] Such a line would

                                              5
 1 necessarily include at least one angle in order to go around the house to reach the

 2 connection at the rear, and could be located entirely on Homeowner’s own property

 3 or on easements to which he has access.

 4        We conclude that for purposes of Ordinance 228, the 189-foot straight-line

 5 measurement applies, rather than the “around-the-house” 225-foot measurement. We

 6 conclude that “straight line” as used in the second sentence and as used in the final

 7 sentence of Section 4(b) means the same thing, i.e., connection-to-connection

 8 regardless of intervening structures. Thus, the phrase “if a straight line access to the

 9 public sanitary sewer is not available to the premises” must apply to circumstances

10 where the unavailability is due to something other than an intervening structure.

11 Otherwise, the phrase “notwithstanding that structures may be located between the

12 connection points” would not have any function. If “straight-line” were given two

13 different meanings in Homeowner’s case, it would be contradictory to first determine

14 that the connection-to-connection, through-the-house, straight-line measurement is

15 189 feet, and then conclude that the real measurement is 225 feet because there is an

16 intervening structure and the sewer line cannot go through it in reality. Because the

17 phrase “if a straight line access to the public sanitary sewer is not available to the

18 premises” must be given some effect, we conclude that it would apply in situations

19 where available easements do not allow for a straight-line connection-to-connection


                                              6
 1 route, regardless of whether or not there are intervening structures. Accordingly, we

 2 agree with the Village’s determination that the relevant distance in Homeowner’s case

 3 is 189 feet.

 4        Upon consideration of the parties’ memoranda in opposition and in support of

 5 our proposed summary disposition, we include the following reasoning for our

 6 conclusion. The district court noted that nothing in section 4(b) limits application of

 7 the last sentence to circumstances where legal access issues make straight-line access

 8 unavailable, and concluded that:

 9        where a straight line connection of 200 feet or less cannot be achieved
10        because of legal access issues or “across property owned by the owner
11        of the premises,” the alternative measurement of “the closest route
12        permitted” applies and, where the alternative measurement necessitated
13        by the circumstances exceeds 200 feet, connection to the public sewer
14        system is not required under the plain language of Ordinance 228[4(b)].

15 [Order 3 ¶ 13 - Exh. 5] The defect in Homeowner’s (and the district court’s)

16 interpretation arises from the failure to distinguish the “premises” from the

17 “residence.” Section 3 defines the “Premises” as the lot or parcel. It is a different

18 concept than the “residence,” as demonstrated by the second sentence of section 4(b)’s

19 reference to “the residence located on the Premises.” The last sentence of section 4(b)

20 refers to whether “straight line access” to the public sewer is “available to the

21 premises over public or private easements or across property owned by the owner of

22 the Premises.” (Emphasis added.) The last sentence of section 4(b) does not

                                              7
 1 differentiate the method of measuring to the sewer connection on the residence from

 2 the method described in the second sentence, nor is this relevant to the subject matter

 3 of the last sentence, which is whether straight line access is available to the premises,

 4 i.e., the lot or parcel. This suggests that the measurement continues to be made

 5 “notwithstanding that structures may be located between the connection points.” In

 6 Homeowner’s case, the structure is the residence itself.

 7        Homeowner’s opposition to the petition for writ of certiorari argues that the

 8 Village’s interpretation of the ordinance failed to consider its second purpose: to limit

 9 the economic burden on residents that would result from requiring connections longer

10 than 200 feet in circumstances such as Homeowner’s. We conclude that this purpose

11 is substantially satisfied by the 200-foot limitation. The limitation assures that the

12 expense of connection is not completely uncapped, even though in particular cases it

13 may result in the final installation being longer than 200 feet. The Village could have

14 reasoned that such cases will most often be due to the need to reach backyard septic

15 outlets as in Homeowner’s case, and the typical additional length of the line is thus

16 unlikely to exceed 200 feet by a burdensome amount.

17 EQUAL PROTECTION ISSUE

18        Homeowner argued in district court that the Village’s construction of section

19 4(b) violates his constitutional right to equal protection. Because the district court


                                               8
 1 ruled that the Village had improperly construed the ordinance, it did not reach the

 2 constitutional issue. We remand for consideration of this issue and other proceedings

 3 consistent with this opinion.

 4 CONCLUSION

 5          For the reasons stated above, we reverse the district court as to its construction

 6 of the ordinance, and remand for further proceedings on Homeowner’s constitutional

 7 issue.

 8          IT IS SO ORDERED.



 9
10                                            MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:



12
13 JAMES J. WECHSLER, Judge



14
15 MICHAEL E. VIGIL, Judge




                                                9